EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jordan McBain on 3/28/2021.

The claims have been amended as follows: 

2.	An apparatus as set forth in claim 1, wherein the threaded interaction between said rotor thread and said axial modulator includes 

3.	An apparatus as set forth in claim 1, wherein the threaded interaction between said rotor thread and said axial modulator includes 

4.	An apparatus as set forth in claim 1 wherein:
said axial modulator has a cylindrical cavity wherein said helical groove of said axial modulator is inscribed, 
said axial modulator has a cylindrical exterior, being concentric with said cylindrical cavity of said axial modulator, said cylindrical exterior comprising a spur-gear profile
said axial modulating mechanism has an axial-modulating pinion formed by a pinion gear having a spur-gear profile configured to mesh with said spur-gear profile of said axial modulator, 
said axial modulating mechanism has an axial-modulating prime mover being rigidly connected to said axial-modulating pinion configured to impart a torque on said axial-modulating pinion in order to cause [[it]]said axial-modulating pinion to rotate, 
said axial modulating mechanism juxtaposed to said axial modulator in order to allow said spur-gear profile of said axial-modulating pinion to mesh rotatably with said spur-gear profile of said axial modulator,
said axial-modulating pinion has a height sufficient to allow said axial- modulating pinion to remain in mesh with said axial modulator while said axial modulator moves backwards and forwards axially as [[it]]said axial modulator is threadedly constrained within said rotor thread, 

said axial modulator has a tangential rotational speed measured on a circle, concentric with said axial modulator, where said spur-gear profile of said axial modulator meshes with said spur-gear profile of said axial-modulating pinion,  and 
said axial-modulating pinion has a tangential rotational speed measured on a circle, concentric with said axial-modulating pinion, where said spur-gear profile of said axial-modulating pinion meshes with said spur-gear profile of said axial modulator.

9.	A method of using the apparatus of claim 4[[2]] to control the axial displacement of said axial modulator, comprising: 
	manipulating the tangential speed of the axial-modulating pinion to position said axial modulator at the desired axial position along said rotor system in which said axial modulator[it]] is threadedly mated. 

10. 	An apparatus to manipulate controllable-pitch blades including:
a stator,
a rotating shaft being rotatably mounted in the stator system, 
a prime mover being rigidly connected with said rotating shaft and configuredimpart a torque upon said rotating shaft
a rotor thread consisting of a helical groove 
a blade hub being affixed to said rotating shaft, and 
a plurality of blades being affixed to said blade hub and being formed to cause said blades to transfer mechanical energy between said rotating shaft and a fluid in which one or more of said blades are immersed, 
wherein:
one or more of the plurality of blades is a controllable-pitch blade, 
a rotatable base is positioned at an end of each controllable pitch blade that is closest said blade hub,
each said rotatable base is rotatably mounted within said blade hub,
an axial modulator having
said helical groove of axial modulator is mated to said rotor thread,

said blade hub having a cavity of sufficient diameter to allow said axial modulator to move backwards and forwards within said hub, 
said rotor thread is disposed on said rotating shaft to allow said axial modulator to pass within said cavity of said blade hub, and
movement of said axial modulator 


11. 	An apparatus to manipulate controllable-pitch blades set forth in claim 10 wherein:
said axial modulator has a cylindrical exterior, being concentric with said
cylindrical cavity of said axial modulator, said cylindrical exterior comprising a spur-gear profile
said axial modulating mechanism has an axial-modulating pinion formed by a pinion gear having a spur-gear profile 
said axial modulating mechanism has an axial-modulating prime mover being rigidly connected to said axial-modulating pinion and configured to impartsaid axial-modulating pinion[[it]] to rotate,
said axial modulating mechanism is juxtaposed to said axial modulator in order to allow said spur-gear profile of said axial-modulating pinion to mesh rotatably with said spur-gear profile of said axial modulator, and
said axial-modulating pinion has a height sufficient to allow said axial-modulating pinion to remain in mesh with said axial modulator while said axial modulator moves backwards and forwards axially as [[it]]said axial modulator is threadedly constrained within said rotor thread.

12.	An apparatus to manipulate controllable-pitch blades set forth in claim 11, further comprising:
	a pitch manipulator havingmodulator thereby axially moving with said axial modulator
	wherein said pitch manipulator has a cylindrical cavity, being coaxial with said pitch manipulator's cylindrical exterior, said cylindrical cavity having a diameter large enough for said pitch manipulator to pass by said rotor thread when said rotating shaft is inserted into said cylindrical cavity of said pitch manipulator,
a blade pitch manipulator protrudes from the rotatable base of each of said controllable-pitch blades towards the interior of said blade hub when said controllable-pitch blades are rotatably mounted within said blade hub, 
wherein: 
said each said blade pitch manipulator has a spur-gear profile, and
said pitch manipulator has a plurality of pitch-manipulating voids through which each one of said blade pitch manipulators, respectively,
a plurality of pitch-manipulator racks are affixed on said pitch manipulator wherein each pitch manipulator is mounted within said pitch-manipulating voids, respectively,
	wherein, each said pitch-manipulator rack is constituted of a linear gear profile capable of mating with said spur-gear profile of said blade pitch manipulator when said blade pitch manipulator is inserted radially into each of said pitch-manipulating void,
said pitch-manipulating voids and respective pitch-manipulator racks are distributedpitch manipulator axially moves
wherein,
said rotating shaft is inserted into said cylindrical cavity of said pitch manipulator,
said pitch manipulator is inserted into said blade hub such that the blade pitch manipulators of each said controllable-pitch blades are inserted into said pitch manipulator's respective pitch-manipulating void,
said pitch manipulator is rotatably mounted into said axial modulator and has

whereby modulating the axial position of said axial modulator by manipulating the speed of said axial-modulating pinion controls the pitch of said controllable pitch blades. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        April 12, 2021